DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 3/18/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shad et al. (5,558,824).
Shad et al. discloses a gas-assisted plastic injection molding apparatus, comprising a first and second molds forming a mold cavity 24, which is supplied with pressurized inert gas such as nitrogen from pump 31 and line 33 through gas injectors 18, 37, control valves 71, 78 and flexible line or hose 74, wherein the control valve 71, 78 has an exhaust passage 80 to exhaust gas from the interior of the plastics part that is molded in chamber 24; first and second gas pressure sensor 75, 79 supported on platen 22 is operatively connected between the hose 74 and . 
 
Claims 1-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driessen et al. (5,997,799).
Driessen et al. discloses an injection molding apparatus, comprising gas supply arrangement 100, a mold 60 with first and second mold 61, 62 forming a mold cavity 20, and a material supply arrangement 90, wherein the gas supply arrangement 100 comprises a gas supply channel 73, which is connected to a first gas outlet 75 via a first gas control means 85 and to a second gas outlet 77 via a second gas control means 87; wherein a gas supply vessel 71 connected to the gas supply channel 73 and mold 60 via the gas outlets 75 and 77 and the gas inlets 51 and 52, wherein the gas control means 85 and 87 include a plurality of parallel channels 79, which each have a pressure regulator 81 and an electrically controllable valve 83; wherein the pressure regulators 81 have a vent to exhaust gas out of the mold cavity 20, wherein each of inlet gas volumes 41, 42 flows through the gas inlets 51, 52 and the valves 83 is measured 111, 112, connected and controlled by a control unit 89 to enable at least two gas control means 85 and 87 to be controlled in accordance with a preset program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU KHANH T NGUYEN/Examiner, Art Unit 1743